This is an attempted appeal from a judgment of conviction rendered against the plaintiff in error, Harry Tootle, in the county court of Adair county on the 9th day of July, 1921.
Petition in error and case-made were filed in this court on the 3rd day of November, 1921.
The Attorney General has filed a motion to dismiss the appeal because the same was not filed within the time allowed by law; the trial court not having extended the time for filing the appeal in this court beyond the 60 days allowed for taking appeals in misdemeanor cases as provided in section 2808, Compiled Statutes 1921.
The appeal in this case should have been lodged in this court on or before September 8, 1921. An examination of the record discloses that the motion of the Attorney General to dismiss the appeal is well taken and must be sustained. Storey v. State, 17 Okla Cr. 237, 187 P. 508.
The attempted appeal is dismissed, and the cause remanded to the county court of Adair county, with instructions to enforce the judgment and sentence. *Page 410